21-3033-cv
    Leggett v. Oneida Cnty. Corr. Facility


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 19th day of October, two thousand twenty-two.

    PRESENT:
                SUSAN L. CARNEY,
                JOSEPH F. BIANCO,
                MYRNA PÉREZ,
                      Circuit Judges.
    _____________________________________

    Michael Leggett,

                                 Plaintiff-Appellant,

                       v.                                                 21-3033-cv

    Oneida County Correctional Facility, Jonathan
    Wigderson, D.O. Orthopedic Surgeon, Oneida
    County Correctional Facility,

                      Defendants-Appellees.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                       Michael Leggett, pro se,
                                                                   Utica, NY.

    FOR DEFENDANTS-APPELLEES:                                      Kenneth L. Bobrow, Felt
                                                                   Evans, LLP, Clinton, NY.
        Appeal from an order of the United States District Court for the Northern District of New

York (Hurd, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

        Appellant Michael Leggett, proceeding pro se and incarcerated at the time of these events,

appeals the district court’s sua sponte dismissal of his claims, pursuant to 42 U.S.C. § 1983, against

Oneida County Correctional Facility (the “Oneida Facility”) and physician Jonathan Wigderson

(“Dr. Wigderson”) for failure to state a claim. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

Leggett alleged Eighth Amendment violations based on his conditions of confinement and

inadequate medical care. In particular, Leggett asserted that he slipped and fell due to water

spilling from a broken, leaky sink at the Oneida Facility, resulting in a fracture in his left knee.

Leggett further alleged the medical care for his fractured knee was inadequate because he was

given only a brace for the knee, without surgical intervention. We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal, to which we

refer only as necessary to explain our decision to affirm. 1

        Sua sponte dismissals for failure to state a claim are reviewed de novo. McEachin v.

McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004). We accept as true all well-pleaded factual

allegations in the complaint and draw all reasonable inferences in Leggett’s favor, assessing



1
   As a threshold matter, we note that, although the district court’s dismissal was in part without prejudice
and Leggett was granted leave to amend, he chose to appeal rather than amend his complaint. The deadline
to amend has now expired, and judgment has been entered by operation of law. See Fed. R. Civ. P.
58(c)(2)(B); Fed. R. App. P. 4(a)(7)(A)(ii). Accordingly, we have appellate jurisdiction to review the
dismissal order under 28 U.S.C. § 1291. See Slayton v. Am. Exp. Co., 460 F.3d 215, 224 & n.7 (2d Cir.
2006).

                                                     2
whether the complaint “state[s] a claim to relief that is plausible on its face.” See Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Moreover, although we construe pro se submissions

“liberally . . . to raise the strongest arguments that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis and internal quotation marks omitted), a pro

se complaint must nevertheless contain “factual allegations sufficient to meet the plausibility

requirement,” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011).

        The district court properly dismissed the claims against Oneida County (the “County”). 2

Municipalities are liable under Section 1983 only if the challenged conduct was pursuant to a

municipal policy or custom. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692–94 (1978);

Patterson v. County of Oneida, 375 F.3d 206, 226 (2d Cir. 2004). The complaint does not contain

any facts that could support a reasonable inference that the alleged wrongdoing, whether relating

to his conditions of confinement or his medical treatment, occurred pursuant to a policy or custom

of the County or its correctional facility. Accordingly, the complaint failed to state a plausible

Monell claim against the County. See 436 U.S. at 691 (“[A] municipality cannot be held liable

solely because it employs a tortfeasor . . . .”).

        Additionally, the complaint failed to state a plausible claim against an individual defendant.

With respect to the conditions of confinement claim, the complaint did not name an individual at

the Oneida Facility who might have been personally involved in creating or failing to remediate

the allegedly unsafe condition—namely, the wet floor caused by a leaking sink. See Brandon v.




2
  Leggett does not challenge the district court’s determination that the County, rather than the Oneida
Facility, was the proper defendant because the Oneida Facility lacks the capacity to be sued as an
administrative arm of the County with no legal identity separate and apart from the County.

                                                    3
Kinter, 938 F.3d 21, 36 (2d Cir. 2019) (requiring “personal involvement of defendants” under

Section 1983). In any event, the complaint fails to contain any facts that plausibly show that the

condition was objectively an “unquestioned and serious deprivation[] of basic human needs,” the

first requirement for this type of Eighth Amendment claim. Jolly v. Coughlin, 76 F.3d 468, 480

(2d Cir. 1996); see also McCray v. Lee, 963 F.3d 110, 120 (2d Cir. 2020) (holding that slippery

conditions in a recreation yard were not a grave and intolerable risk under the Eighth Amendment).

In addition, the complaint lacks any allegations that could establish the requisite subjective

intent—deliberate indifference—on the part of any individual responsible for the allegedly unsafe

condition. See Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996). Instead, at most,

the allegations suggest negligence, which is insufficient to give rise to an Eighth Amendment

conditions of confinement claim. See Edwards v. Quiros, 986 F.3d 187, 192 (2d Cir. 2021).

       As to the Eighth Amendment claim against Dr. Wigderson alleging inadequate medical

care, the complaint fails to describe how Dr. Wigderson was personally involved in the treatment

of Leggett’s knee, as is required to survive a motion to dismiss. See Brandon, 938 F.3d at 36.

Moreover, even assuming arguendo that Dr. Wigderson treated Leggett’s knee condition, the

complaint fails to adequately allege the requisite “deliberate indifference to his serious medical

needs.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998). In fact, according to the

complaint, Leggett received x-rays and eventually a brace for stabilization. Thus, the allegations

in the complaint reflect a disagreement—or perhaps an assertion of negligence—as to the proper

course of treatment for his injury, but neither “mere disagreement over the proper treatment” nor

negligence establishes an Eighth Amendment violation for alleged inadequate medical care. Id.

at 703. Therefore, the district court properly dismissed the claim against Dr. Wigderson.

                                                4
        We have considered Leggett’s remaining arguments and find them to be without merit. 3

Accordingly, we AFFIRM the order of the district court.

                                                 FOR THE COURT:
                                                 Catherine O=Hagan Wolfe, Clerk of Court




3
   To the extent Leggett includes new allegations in his appellate brief and attaches several documents that
were not presented to the district court, we conclude that there are no extraordinary circumstances that
would warrant consideration of such allegations and documents for the first time on appeal. See Munn v.
Hotchkiss Sch., 795 F.3d 324, 330 (2d Cir. 2015); Int’l Bus. Machs. Corp. v. Edelstein, 526 F.2d 37, 45 (2d
Cir. 1975) (per curiam).

                                                     5